          Case 3:20-cv-08319-DJH Document 38 Filed 09/01/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Peter Strojnik,                                 No. CV-20-08319-PCT-DJH
10                     Plaintiff,                        ORDER
11       v.
12       AIH LLC, et al.,
13                     Defendants.
14
15             Pending before the Court is Plaintiff’s Motion to Remand to State Court (Doc. 7).
16   Defendants have filed a Response in opposition (Doc. 12), and Plaintiff filed a Reply (Doc.
17   14). In addition, Defendants have filed a Motion to Dismiss (Doc. 18). Plaintiff filed a
18   Response in opposition (Doc. 21), and Defendant filed a Reply (Doc. 23). The Court will
19   now issue its ruling on both matters.1
20   I.        Background
21             Plaintiff Peter Strojnik has been previously declared a vexatious litigant, and his
22   “history and his modus operandi are well known.” Strojnik v. Driftwood Hosp. Mgmt.
23   LLC, 2021 WL 50456, at *8 (D. Ariz. Jan. 6, 2021) (“Vexatious Litigant Order”), order
24   amended on reconsideration, 2021 WL 2454049 (D. Ariz. June 16, 2021). This case
25   follows the same pattern of his many other cookie-cutter lawsuits against hotel defendants
26   for claims arising under the Americans with Disabilities Act (“ADA”). See id. As with
27   those other cases, Defendants removed this action from state court, where Plaintiff
28   1
       As stated in the Court’s previous Order (Doc. 36), the stay on this matter is now lifted by
     this decision on the Motion to Dismiss.
         Case 3:20-cv-08319-DJH Document 38 Filed 09/01/21 Page 2 of 6



 1   originally filed his Complaint. (Doc. 1-3).
 2            Plaintiff alleges he visited Defendant AIH’s LLC (“AIH”) hotel (“Hotel”) in
 3   Kingman, Arizona. (Id. at 4). He alleges he is disabled and that he encountered numerous
 4   obstacles at the Hotel that denied him full and equal access to the premises. (Id. at 11). He
 5   ultimately brings six Counts, the first three of which are plainly related to the ADA. Count
 6   One alleges ADA violations. Count Two alleges negligence and negligence per se as a
 7   result of Defendants breach of duty to “remove ADA accessibility barriers . . . .” (Id. at
 8   22). Count Three alleges a failure to disclose arguing that Defendants breached their duty
 9   “to disclose matters to Plaintiff that Defendant [sic] knew were necessary to be disclosed
10   to prevent Plaintiff to be misled by partial disclosures of ADA compliance . . . .” (Id. at
11   24).
12           The remaining Counts focus on the relationship between AIH and Defendant Best
13   Western International (“Best Western”). As alleged, the Hotel is named Best Western Plus.
14   (Id. at 25). But the Complaint alleges that the Hotel is not actually owned by Best Western.
15   Therefore, Plaintiff brings a “Consumer Fraud – Brand Deceit” claim in Count Four, which
16   alleges the “deceptive self-dentification” is intended to mislead the public into believing
17   they are booking a room at a hotel owned by Best Western, when it is actually owned by
18   AIH. (Id. at 26). Count Five alleges civil conspiracy between AIH and Best Western in
19   that they “structured their relationship” to make the public believe Best Western operated
20   the Hotel, “while at the same time they knew that Best Western was not the operator and
21   would not be considered an operator of the hotel and thereby not subject to ADA liability.”
22   (Id. at 27). Finally, Count Six alleges civil aiding and abetting as the result of Best
23   Western’s aiding AIH in brand deceit. (Id. at 29). As to this alleged deception, Counts
24   Four, Five, and Six claim over seven hundred thousand dollars in damages. Including
25   Counts Two and Three, the Complaint claims more than one million dollars in damages.
26   II.     Motion to Remand
27           Plaintiff seeks to remand his “brand deceit related claims” 2 back to state court
28   2
      Although Plaintiff’s Motion only mentions Counts Four and Six, the Court infers that
     Plaintiff intended to include Count Five, which necessarily relates to Count Four. See

                                                   -2-
       Case 3:20-cv-08319-DJH Document 38 Filed 09/01/21 Page 3 of 6



 1   under 28 U.S.C. § 1441(c). (Doc. 7 at 1). “[I]n any civil action of which the district courts
 2   have original jurisdiction, the district courts shall have supplemental jurisdiction over all
 3   other claims that are so related to claims in the action within such original jurisdiction that
 4   they form part of the same case or controversy under Article III of the United States
 5   Constitution.” 28 U.S.C. § 1367(a). If a civil action contains “a claim not within the
 6   original or supplemental jurisdiction of the district court . . . the district court shall sever
 7   from the action” all such claims. 28 U.S.C. § 1441(c). A complaint’s claims fall under a
 8   common nucleus of operative fact when they “are such that he would ordinarily be expected
 9   to try them all in one judicial proceeding . . . .” United Mine Workers of Am. v. Gibbs, 383
10   U.S. 715, 725 (1966).
11          Plaintiff argues that the Court lacks supplemental jurisdiction over Counts Four,
12   Five, and Six because they do not share a common nucleus of operative facts with the ADA
13   claim. (Doc. 7 at 5). However, the claims are plainly alleged to be related. As alleged in
14   the Complaint,
15          Best Western and AIH structured their relationship so that Plaintiff and the
            public would believe that Best Western operates the Hotel, while at the same
16
            time they knew that Best Western was not the operator and would not be
17          considered an operator of the Hotel and thereby not subject to ADA liability.
18   (Doc. 1-3 at 27) (emphasis added). Given this relation between these brand deceit claim

19   and the ADA claim, the Court finds they involve a common nucleus of operative facts.

20   Therefore, the claims fall within the Court’s supplemental jurisdiction, and will not be

21   severed under 28 U.S.C. § 1441(c). The Court will deny Plaintiff’s Motion to Remand

22   (Doc. 7).

23   III.   Motion to Dismiss

24          Defendants move to dismiss Counts Five and Six for civil conspiracy and aiding

25   and abetting. (Doc. 18 at 5–9).

26   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (holding that pro se filings must be liberally
     construed). The Counts are necessarily related because civil conspiracy is a claim that
27   requires an underlying tort, and Count Five’s allegations plainly relate to the claim of brand
     deceit. See Baker ex rel. Hall Brake Supply, Inc. v. Stewart Title & Tr. of Phoenix, Inc., 5
28   P.3d 249, 259 (Ariz. Ct. App. 2000) (“A civil conspiracy requires an underlying tort which
     the alleged conspirators agreed to commit.”).

                                                  -3-
       Case 3:20-cv-08319-DJH Document 38 Filed 09/01/21 Page 4 of 6



 1          a. Motion to Dismiss Standard
 2          A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of a claim.
 3   Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011). Complaints must make a short and
 4   plain statement showing that the pleader is entitled to relief for its claims. Fed. R. Civ. P.
 5   8(a)(2). This standard does not require “‘detailed factual allegations,’ but it demands more
 6   than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,
 7   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
 8   There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.
 9   While courts do not generally require “heightened fact pleading of specifics,” a plaintiff
10   must allege facts sufficient to “raise a right to relief above the speculative level.”       See
11   Twombly, 550 U.S. at 555. A complaint must “state a claim to relief that is plausible on its
12   face.” Id. at 570. “A claim has facial plausibility when the plaintiff pleads factual content
13   that allows the court to draw the reasonable inference that the defendant is liable for the
14   misconduct alleged.” Iqbal, 556 U.S. at 678. In addition, “[d]etermining whether a
15   complaint states a plausible claim for relief will . . . be a context-specific task that requires
16   the reviewing court to draw on its judicial experience and common sense.” Id. at 679.
17          Dismissal of a complaint for failure to state a claim can be based on either the “lack
18   of a cognizable legal theory or the absence of sufficient facts alleged under a cognizable
19   legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). In
20   reviewing a motion to dismiss, “all factual allegations set forth in the complaint ‘are taken
21   as true and construed in the light most favorable to the plaintiffs.’” Lee v. City of L.A., 250
22   F.3d 668, 679 (9th Cir. 2001) (quoting Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140
23   (9th Cir. 1996)). But courts are not required “to accept as true a legal conclusion couched
24   as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S.
25   265, 286 (1986)).
26          b. Analysis
27          Counts Five and Six, for civil conspiracy to commit fraud and aiding and abetting
28   fraud, claim that Defendants aimed to fool the public into believing that Best Western


                                                   -4-
       Case 3:20-cv-08319-DJH Document 38 Filed 09/01/21 Page 5 of 6



 1   owned and operated the Hotel. At most, these claims consist of unadorned the-Defendants-
 2   unlawfully-harmed-me allegations. See Iqbal, 556 U.S. at 678. A claim of civil conspiracy
 3   requires showing of injury. Baker ex rel. Hall Brake Supply, Inc. v. Stewart Title & Tr. of
 4   Phoenix, Inc., 5 P.3d 249, 256 (Ariz. Ct. App. 2000). Likewise, aiding and abetting
 5   requires a showing that there be a tort of some kind that causes plaintiff injury. Barrio v.
 6   Gisa Invs. LLC, 2020 WL 6081495, at *3 (D. Ariz. Oct. 15, 2020). Plaintiff claims several
 7   hundreds of thousands of dollars in damages, but it is unclear from the Complaint why this
 8   is warranted. Plaintiff claims he “suffered an injury” giving rise to both claims. (Doc. 1-
 9   3 at 28, 29). But without further supporting factual allegations, the Court need not accept
10   these conclusory legal conclusions. Twombly, 550 U.S. at 555. Without further support,
11   the Court is unable to determine from the Complaint how Defendants harmed Plaintiff such
12   that they may be liable for Counts Five and Six. See Iqbal, 556 U.S. at 678. Therefore,
13   the Court will grant Defendants’ Motion to Dismiss (Doc. 18).
14   IV.    Leave to Amend
15          Plaintiff requests leave to amend his Complaint, and the Court will grant it. See
16   Fed. R. Civ. P. 15(a). Plaintiff shall have thirty days from the date of this Order in which
17   he may file a first amended complaint.
18          In addition, under the Court’s Vexatious Litigant Order, if Plaintiff’s amended
19   complaint includes claims alleging violations of the ADA, Plaintiff shall post a bond for
20   $10,000 within twenty-one days of amending his pleadings. See Vexatious Litigant Order
21   at *11. If Plaintiff fails to post this bond, the Court will dismiss this case for failure to
22   comply with the Court’s Vexatious Litigant Order.
23          Accordingly,
24          IT IS HEREBY ORDERED lifting the stay on this matter pursuant to the Court’s
25   prior Order (Doc. 36).
26          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (Doc. 7) is
27   denied.
28          IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc. 18) is


                                                 -5-
       Case 3:20-cv-08319-DJH Document 38 Filed 09/01/21 Page 6 of 6



 1   granted. The Court will Dismiss Counts Five and Six from the Complaint.
 2          IT IS FURTHER ORDERED that Plaintiff shall have thirty (30) days from the
 3   date of this Order in which to file an amended complaint.
 4          IT IS FINALLY ORDERED that under the Court’s Vexatious Litigant Order, if
 5   Plaintiff files an amended complaint alleging violations of the Americans with Disabilities
 6   Act but fails to post a bond for $10,000 within twenty-one (21) days after the amended
 7   complaint is filed, the Clerk of Court shall kindly dismiss this action without further order.
 8          Dated this 1st day of September, 2021.
 9
10
11                                                 Honorable Diane J. Humetewa
12                                                 United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -6-
